DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed over the prior art(s) of record.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 19 and 25, Tateno discloses “a method for measuring the position and orientation (Fig. 2, par. 0069).”  Tateno further discloses “In step S1020, the image acquisition unit 110 takes the image captured by the imaging apparatus 100 into the position and orientation measurement apparatus 1 (par. 0076).”  Tateno also discloses “The three-dimensional model is projected onto the flat surface of the image by using the substantial position and orientation to calculate the depth buffer which stores the two-dimensional coordinates on the flat surface of the image, the luminance value of the two-dimensional coordinates, and the depth value from the flat surface of the image corresponding to the two-dimensional coordinates to the three-dimensional model (par. 0082).” 
In addition, Kobayashi discloses “with regard to the images of the left-eye image signal (vertically polarized image signal) 66a and the right-eye image signal (horizontally polarized image signal) 66b generated by the polarized pixel interpolation processing unit 54, although the N pixel (non-polarized pixel) regions in the input image do not have image signals as depicted in FIG. 6, the parallax detection unit 55, with respect to the N pixel (non-polarized pixel) regions that do not have these pixel values, calculates a left-eye image in which interpolated pixel values image signal (vertically polarized image signal) 66a are set, and a right-eye image in which interpolated pixel values based on the right-eye image signal (horizontally polarized image signal) 66b are set, and calculates distance information corresponding to all of the pixels, by means of matching processing between these images (par. 0155).”  
Furthermore, Karsch discloses “the outputs of the Geometric Reasoning Module include: camera parameters (e.g., focal length, center of projection, rotation), three dominant planes in the image, and sparse estimates of the orientations of the pixels in the image. Given these three pieces of information, a depth can be estimated for the image that is consistent with these pieces of information (par. 0049).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed generating, based on a first feature map acquired from the first image, a line probability map representing a probability that a pixel point of the first feature map belongs to the lines; calculating matching information of the first image and the second image based on the first feature map and a second feature map acquired from the second image; predicting depth values of the lines using the line probability map and the matching information; detecting the lines based on the line probability map; generating 3D lines based on the detected lines and the depth values of the lines; and outputting the 3D lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.